Citation Nr: 0941348	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-07 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss, left ear. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
actinic keratoses.

3.  Entitlement to service connection for superficial basal 
cell carcinoma, to include as a result of exposure to 
herbicides. 

4.  Entitlement to service connection for detached retina, to 
include as a result of exposure to herbicides.

5.  Entitlement to service connection for cataracts, to 
include as a result of exposure to herbicides. 




ATTORNEY FOR THE BOARD

D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia.    

Additionally, it appears that the Veteran may have attempted 
to raise a claim for a psychiatric disorder in May 2006 
correspondence.  If he desires to pursue this issue, he 
should do so with specificity at the RO. 


FINDINGS OF FACT

1.  In an unappealed April 2004 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for left ear hearing loss.

2.  The April 2004 rating decision is the last final denial 
of the claim for left ear hearing loss on any basis.

3.  The evidence added to the record since April 2004, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact that is necessary to 
substantiate the claim for service connection of left ear 
hearing loss.

4.  In an unappealed July 2004 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
actinic keratoses. 

5.  The July 2004 rating decision is the last final denial of 
the claim for actinic keratoses.

6.  The evidence added to the record since July 2004, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact that is necessary to 
substantiate the claim for service connection for actinic 
keratoses.

7.  The Veteran had service in the Republic of Vietnam during 
the Vietnam War and exposure to Agent Orange is presumed.

8.  Skin cancer, detached retina, and cataracts were not 
manifested during active duty service or for many years 
thereafter, nor are the disorders otherwise related to active 
duty service.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the April 2004 rating 
decision is not new and material and the requirements to 
reopen a claim of entitlement to service connection for 
hearing loss, left ear have not been met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

2.  The evidence received subsequent to the July 2004 rating 
decision is not new and material and the requirements to 
reopen a claim of entitlement to service connection for 
actinic keratoses have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).

3.  Superficial basal cell carcinoma, to include as a result 
of exposure to herbicides, was not incurred in or aggravated 
by active duty service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Detached retina, to include as a result of exposure to 
herbicides, was not incurred in or aggravated by active duty 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  Cataracts, to include as a result of exposure to 
herbicides, was not incurred in or aggravated by active duty 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claims

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  
38 C.F.R. § 3.156(a) (2009).  

The Veteran is claiming entitlement to service connection for 
left ear hearing loss and actinic keratoses.  Historically, 
he filed claims for the foregoing in August 2003, and claimed 
that his skin disorder resulted from exposure to Agent Orange 
in service.  In April 2004, the RO denied the claims on the 
basis that the evidence did not show a nexus between his 
current disorders and service, or continuity of 
symptomatology since service.  The evidence at that time 
included service treatment records which revealed no 
complaints of any of the above in service.    

Subsequently, the Veteran submitted private treatment records 
regarding his actinic keratoses disorder.  In July 2004, the 
RO confirmed its denial of the claim for actinic keratoses.  
In September 2006, he filed to reopen the claims for service 
connection of hearing loss in his left ear and actinic 
keratoses.  The pertinent evidence added to the record since 
the April and July 2004 rating decisions, respectively, 
consists of his written statements and private treatment 
records which address each of the disorders.  

The Veteran's statements as to Agent Orange exposure in 
service and nexus relationship between the current disorders 
and service are not new under 38 C.F.R. § 3.156(a) (2009) as 
these statements essentially duplicate his contentions all 
along.  As the RO has previously considered the nature of his 
disorders, this evidence is not "new" as required under the 
applicable regulatory and statutory provisions.  

As to the private records, they had not previously been 
submitted to agency decision-makers and are not cumulative or 
redundant of other evidence of record and are, therefore, 
new.  In particular, the Board notes that the February 1991 
treatment record contained a notation of "A.O.??" in 
reference to his actinic keratoses.  And, an April 2001 
treatment record linked the actinic keratoses to possible 
early squamous cell carcinoma.  The Veteran interpreted the 
February 1991 treatment record as an assessment that Agent 
Orange caused his actinic keratoses and subsequent skin 
cancer.  

However, the Board finds the February 1991 notation was 
speculative and insufficient to establish a medical nexus.  
See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus); see also 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (there was 
a plausible basis for the Board's decision that a disability 
was not incurred in service where even the medical evidence 
favorable to the appellant's claim did little more than 
suggest the possibility that the Veteran's illness might have 
been caused by his wartime radiation exposure).  Therefore, 
the treatment records are not material.

The remaining private treatment records addressed the current 
disorders but did not offer an opinion as to etiology of any 
of the diagnoses.  As none of the new evidence addresses a 
nexus between any of the Veteran's current hearing loss and 
actinic keratosis disorders and service, it is not material.  
Accordingly, because none of the evidence is new and 
material, the claims are not reopened.  

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the law and regulations governing entitlement 
to service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002).

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2009).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (2009) 
are also not satisfied, then service connection under this 
theory of entitlement must fail.  The Secretary of VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In this case, the Veteran argues that he has skin cancer, 
detached retina, and cataracts disorders that were incurred 
during active duty service.  To the extent that he claims 
that he has these disorders were caused by exposure to 
herbicides ("Agent Orange") in Vietnam, the Board 
acknowledges that the service records confirm that he served 
in the Republic of Vietnam for over 10 months between January 
1968 and December 1969.  Accordingly, he is entitled to a 
regulatory presumption of herbicide exposure.  38 C.F.R. 
§ 3.307(a)(6) (2009).  

However, because the evidence does not indicate that the 
Veteran's disorders are on the list of presumptive diseases 
associated with Agent Orange exposure, his claim for 
presumptive service connection on the basis of Agent Orange 
exposure must necessarily be denied.

	Regarding direct service connection, the Board notes that the 
service treatment records do not reflect that the Veteran 
developed a chronic skin or eye disorder in service.  Service 
treatment records reflect no complaints of, treatment for, or 
a diagnosis related to skin cancer, detached retina, or 
cataracts or any symptoms reasonably attributed thereto even 
though he sought treatment for other issues during service.  
At the time of discharge, the clinical evaluations of the 
Veteran's skin and eyes were normal.  Therefore, no chronic 
disorders were noted in service.  
	
	Next, post-service evidence does not reflect skin cancer, 
detached retina, or cataracts symptomatology for many years 
after service discharge.  Specifically, he presented with a 
skin disorder in 1991, retinal detachment in August 1986, and 
cataracts in February 2002.   
	
	Further, the Veteran has not been affirmatively diagnosed 
with skin cancer.  In April 2001, his private physician 
indicated that a lesion on his back "could represent an 
early squamous cell carcinoma."  In June 2005, he was 
diagnosed as "probably" having a small basal cell or 
squamous cell carcinoma on his left forearm.  Even giving the 
Veteran the benefit of the doubt, the diagnoses are so far 
removed from service that his claim must fail.  

	In addition to the absence of documented post-service 
symptomatology related to the skin and eye disorders for many 
years, the evidence includes the Veteran's statements 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He has 
indicated that he continued to experience symptoms relating 
to skin and eye disorders after he was discharged from 
service. 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1969) and initial 
reported symptoms related to a skin disorder in 1991 (nearly 
22 years after service), a detached retina in 1986 (nearly 17 
years after service), and cataracts in 2002 (nearly 33 years 
after service).  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's skin and eye disorders to active duty, despite his 
contentions to the contrary.    
	
The Veteran asserts that his skin disorder resulted from his 
Agent Orange exposure because his physician in February 1991 
noted "A.O.??" on the Veteran's chart.  As previously 
stated, the phrase "A.O.??" constitutes mere speculation as 
to the etiology of the Veteran's skin disorder.  
Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  

It has been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of service.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Further, none of the other private 
treatment records contain any attribution of his skin and eye 
disorders to service.  

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorders 
and active duty service.  While the Board reiterates that the 
Veteran is competent to report symptoms as they come to him 
through his senses, skin and eye disorders are not the types 
of disorders that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
April 2005 (regarding actinic keratoses) and September 2006 
(regarding left ear hearing loss) included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claims were previously denied.  Consequently, the 
Board finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

Regarding the Veteran's claims for skin cancer, detached 
retina, and cataracts, the VCAA duty to notify was satisfied 
by way of letters sent to the Veteran in August 2003 and 
April 2005 that fully addressed all notice elements and were 
sent prior to the initial RO decision in this matter.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  A follow up letter was sent in 
December 2006.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In this case, the RO associated private treatment records 
with the file.  Moreover, regarding the new and material 
claims, a specific VA medical opinion is not needed to 
consider whether the Veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA opinion regarding the new and 
material claims is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).

Further, regarding the service connection claims, the Board 
finds that a VA examination is not warranted.  Given the 
absence of in-service evidence of chronic manifestations of 
the disorders on appeal, the absence of identified 
symptomatology for many years after separation, and no 
competent evidence of a nexus between service and the 
Veteran's claims, a remand for a VA examination would unduly 
delay resolution.  Further, as he is currently incarcerated, 
he would be unable to attend a VA examination. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, he has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence not having been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for hearing loss, left ear is denied.  

New and material evidence not having been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for actinic keratoses is denied.  

Service connection for superficial basal cell carcinoma, to 
include as a result of exposure to herbicides, is denied. 

Service connection for detached retina, to include as a 
result of exposure to herbicides, is denied.  

Service connection for cataracts, to include as a result of 
exposure to herbicides, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


